                 Case 3:20-cv-05179-BHS Document 5 Filed 06/22/20 Page 1 of 1



 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     SCOTTI J. ORTIZ,                                 CASE NO. C20-5179-BHS
 6
                              Petitioner,             ORDER ADOPTING REPORT
 7          v.                                        AND RECOMMENDATION

 8   STATE OF WASHINGTON,

 9                            Respondent.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 4. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)     The R&R is ADOPTED;

16          (2)     Petitioner’s proposed petition for habeas corpus, Dkt. 1, is DISMISSED

17                  without prejudice; and

18          (3)     This case is closed.

19          Dated this 22nd day of June, 2020.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge


     ORDER - 1
